REILLY, JR., P.J.,
Plaintiffs above-named file this action in assumpsit against Sentry Insurance, the carrier for plaintiffs’ homeowners policy. The policy itself is an all-risk policy *392including insurance coverage for loss by fire. The policy itself contained the following paragraph:
“Suit Against Us. No action shall be brought unless there has been compliance with the policy provisions and the action, is started within one year after the occurrence causing loss or damage” which is raised by defendant in new matter contained in its answer as a defense to the action. Plaintiffs have filed preliminary objections in nature of a demurrer to this new matter alleging that the Insurance Law of Pennsylvania, 40 P.S. §636, does not require such a provision in view of the fact that this is an all-risk type of policy.
Defendant responds stating that although plaintiffs are correct in stating that the Insurance Law of Pennsylvania does not require such a one-year limitation period it does not prohibit such and therefore the inclusion of this paragraph in the policy, agreed upon by both parties, and binding upon both parties. This court agrees with defendant and holds that although the Insurance Law of Pennsylvania in this particular case does not require a one-year limitation period, it does not prohibit the inclusion of such in the insurance contract, if both parties agree.
Wherefore, the court enters the following
ORDER
Now, this August 15, 1984, it is the order of this court that plaintiffs’ preliminary objections in the nature of a demurrer be and are hereby dismissed.